The Chancellor.
On the 26th of March, 1844, the testatrix transferred to. Thomas J. Stryker, the defendant, eleven shares of the oapital stock of the Trenton Banking Company. The defendant thereupon executed the following declaration of trust:
“ I, Thomas J. Stryker, have had this day assigned to me by Mrs. Abigail Moore, eleven shares of the capital stock of the Trenton Banking Company, to be held in trust, for the purposes following, viz.
First. To pay to the said Abigail Moore, or to her order, such dividends as may be declared by said bank during her natural life. Secondly, and at her decease, to pay the same to Sarah Vandegrift, of Trenton, or to her order. Thirdly, and after the decease of said Sarah Vandegrift, then to transfer the said stock to Anna Maria Yandegrift, for her sole use and benefit.” (Signed) “Thomas J. Stryker.”
Anna Maria Yandegrift, died in the lifetime of Sarah Vandegrift.
The bill claims, that by reason of the death of Anna Maria Yandegrift in the lifetime of Sarah Yandegrift, the trusts failed in part, and that there was a resulting trust for the estate of the donor.
It appears by the defendant’s answer, and by the evidence in the cause, that Sarah Yandegrift, named in the declaration of trust, was a niece of the deceased husband of the donor; that she had received a large sum of money on account of a pension due her late husband for his services during the war of the Bevolution.; and that she was desirous of securing a part of that amount to the family of her late husband, and for that purpose assigned the stock, in trust, for the benefit of the said Sarah Yandegrift, and her daughter, Anna Mariaand that it was the intention of the donor that the beneficial interest in said stock, should be vested absolutely in the eestuis que trust, in the manner specified in the declaration of trust. The evidence, so. far as it relates to the intention of the grantor, is clearly incompetent. The intention must be derived from the language of the instrument itself. It *281is competent, however, by parol, to show the relation of tho cestuis que trust to the donor, and to each other, and the circumstances under which the trust was created.
The real question raised by the answer is, whether by the death of Anna Maria Vandegrift, before her mother, the trust;, as to her, lapsed, or whether her interest was vested at the creation of the trust. As applied to the construction of wills, the rule is settled, that where an absolute property in a fund is bequeathed in fractional interests, in succession, at periods wdiich must arrive, the interests of the first and subsequent takers will vest together. 1 Roper on Leg. 584. Thus if a fund is bequeathed in trust for A for life, and then over to her daughter, the entire interest of the fund will be vested in the legatee. The gift to the daughter is postponed to let in the mother’s interest, and for her benefit. In such case the future gift is vested. Packham v. Gregory, 4 Hare 398 ; 1 Roper on Leg. 587.
Irrespective of the parol evidence, looking solely to the terms of the instrument, I think it clear that the interest of the daughter was vested at the creation of the trust. There was an appropriation of the stock for the benefit of the mother and daughter. There was a conveyance of the entire interest of the donor. No condition or qualification is expressed in the gift, or in the creation of the trust. No contingency is expressed upon which the gift should be defeated, nor any contingency alluded to, indicating an intention to reserve any reversionary interest in the grantor, nor is there any disposition of such reversionary estate. It is simply an absolute gift of the whole subject matter in fractional interests, in succession, at periods which must arrive. The enjoyment of the daughter’s interest was postponed, obviously, for the benefit of the mother during her life. The case falls directly within the rule recognized by the Supreme Court and Court of Appeals of this state, in the case of Howell’s Ex'r v. Green’s Adm’r, 2 Vroom 570.
The bill should be dismissed without costs.